DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi, JP H8252641 in view of Kennedy, U.S. Patent Application Publication 2008/0127594.
Regarding claim 1, Hitachi discloses a sandwich panel comprising: a first plate member which is metallic (2); a second plate member which is arranged to face the first plate member and metallic (other of 2); a spacer unit (components 3) which is metallic and formed in a shape of a rectangular frame and interposed between the first plate member and the second plate member (Fig. 1, generally); and a core member (4) arranged in a region surrounded with the spacer unit between the first plate member and the second plate member, the spacer unit being made up of a plurality of spacers that are formed as separate members (see Figures), the plurality of spacers not being jointed to each other, the first plate member being bonded to a surface, facing toward the first plate member, of the core member, the second plate member being bonded to another surface, facing toward the second plate member, of the core member, the first plate member being bonded to a surface, facing toward the first plate member, of each of the plurality of the spacers, the second plate member being bonded to another surface, facing toward the second plate member, of each of the plurality of the spacers, the plurality of the spacers including at least one straight tubular spacer, the at least one straight tubular spacer having an opening at a longitudinal end thereof, the opening being open (paragraph 2; see Figs., generally), but does not specifically disclose the core member being formed from some fibrous inorganic material.  Kennedy teaches the core is formed from an inorganic material (plastics or polymer, paragraph 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an inorganic material for the core depending on the strength/heat-resistance/insulative properties desired for the application and material availability, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.  The phrase “used as an…” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Hitachi discloses a sandwich panel wherein the at least one straight tubular spacer includes a pair of straight tubular, longer-side spacers forming a pair of longer sides of the spacer unit in the shape of the rectangular frame, each of the pair of the longer-side spacers has an opening at each longitudinal end thereof, and the opening is open (Fig. 2).   
Regarding claim 4, Hitachi discloses a sandwich panel wherein the plurality of the spacers includes a pair of straight tubular, shorter-side spacers forming a pair of shorter sides of the spacer unit in the shape of the rectangular frame, each of the pair of the shorter-side spacers has an opening at each longitudinal end thereof, and the opening is closed by the pair of longer-side spacers (Fig. 2).  
Regarding claim 5, Hitachi discloses a sandwich member but does not disclose specifically
wherein the first plate member and the second plate member are bonded to the core member with adhesive. Kennedy teaches the first and second plate members are bonded to the spacing members with adhesive (paragraph 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that once the plated are bonded to the perimeter members they are then fixed to the core member.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi, JP H8252641 in view of Kennedy, U.S. Patent Application Publication 2008/0127594 and Wyman, U.S. Patent 6,119,427.
Regarding claim 3, the prior art discloses a sandwich panel, but does not disclose wherein the first plate member includes a side surface portion protruding from a side edge of the first plate member toward the second plate member over an entire length of the first plate member, the second plate member includes a side surface portion protruding from a side edge of the second plate member toward the first plate member over an entire length of the second plate member, and the pair of the longer-side spacers includes a groove portion to accommodate the side surface portion of the first plate member and another groove portion to accommodate the side surface portion of the second plate member.  Wyman teaches plate member edges bent toward one another and inserted into the panel ends forming grooves (see Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fold the plate edges into the panel in the same manner for further securement in the panel assembly. Grooves would then need to be placed in the frame members to accept the plate edges.
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument toward the application of the invention of Hitachi not being directed toward a sandwich panel used as an exterior louver, the examiner contends that this utilization does not change the structural limitations of the panel itself, and that the structural limitations have been met regardless of how a user chooses to use the panel.  Further, the usage is recited in the preamble, and as an intended use statement.  The limitation is not necessary to understanding the invention or its functionality.  "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In considering the effect of the preamble in a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the claims’ recitation of a patient or a human "in need" gives life and meaning to the preamble’s statement of purpose.). Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951) (A preamble reciting "[a]n abrasive article" was deemed essential to point out the invention defined by claims to an article comprising abrasive grains and a hardened binder and the process of making it. The court stated "it is only by that phrase that it can be known that the subject matter defined by the claims is comprised as an abrasive article. Every union of substances capable inter alia of use as abrasive grains and a binder is not an ‘abrasive article.’" Therefore, the preamble served to further define the structure of the article produced.). 
Regarding the applicant’s argument toward the core material as claimed not being viable for the core of Hitachi, the examiner maintains that the material choice is indeed an obvious modification. The method in which the layers are joined together is not a factor of the claims, and a modification of Hitachi such as a change in a material which may or may not (depending on the chosen material) require a different method of adhering would not render the invention inoperable as the method is not vital to the panel function as described within the specification of the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633